AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) June 30, June 30, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $166 and $167 for the three months and $331 and $335 for the six months ended 2013 and 2012 respectively from related parties) $ Expenses: Property operating expenses (including $194 and $244 for the three months and $424 and $509 for the six months ended 2013 and 2012 respectively from related parties) Depreciation and amortization General and administrative (including $1,044 and $1,017 for the three months and $1,986 and $1,936 for the six months ended 2013 and 2012 respectively from related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to related party Total operating expenses Operating income Other income (expense): Interest income (including $3,420 and $4,624 for the three months and $6,493 and $7,865 for the six months ended 2013 and 2012 respectively from related parties) Other income (including $0 and $1,500 for the three months and $0 and $3,000 for the six months ended 2013 and 2012 respectively from related parties) Mortgage and loan interest (including $581 and $931 for the three months and $865 and $1,853 for the six months ended 2013 and 2012 respectively from related parties) Deferred borrowing costs amortization ) Loan charges and prepayment penalties ) Loss on sale of investments - - - ) Earnings from unconsolidated investees ) 33 Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain (loss) on land sales - ) Loss from continuing operations before tax ) Income tax benefit Net income (loss) from continuing operations ) ) ) Discontinued operations: Income (loss) from discontinued operations ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) Net income from discontinued operations Net income (loss) ) Net (income) loss attributable to non-controlling interest ) ) ) Net income (loss) attributable to American Realty Investors, Inc. ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations Net income (loss) applicable to common shares $ ) Earnings per share - diluted Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations Net income (loss) applicable to common shares $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Income (loss) from continuing operations $ ) $ $ ) $ ) Income from discontinued operations Net income (loss) applicable to American Realty Investors, Inc. $ ) AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($0 for 2013 and $4,393 for 2012) - Real estate subject to sales contracts at cost, net of depreciation ($1,773 and $15,948 in 2013 and 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $111,898 and $114,275 in 2013 and 2012 from related parties) Non-performing Less allowance for estimated losses (including $15,962 and $18,962 in 2013 and 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated investees Related party receivable - Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale - Notes related to subject to sales contracts Stock-secured notes payable and margin debt Related party payables - Deferred gain (including $74,303 and $71,303 in 2013 and 2012 from sales to related parties) Accounts payable and other liabilities (including $10,536 and $15,746 in 2013 and 2012 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2013 and 2012 (liquidation preference $10 per share), including 900,000 shares in 2013 and 2012 held by subsidiaries Preferred stock, Series K: $2.00 par value, authorized, issued and outstanding 135,000 and 0 shares in 2013 and 2012, respectively (liquidation preference $10 per share), held by TCI (consolidated) - - Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2013 and 2012 Treasury stock (Common Stock) at cost; 415,785 shares in 2013 and 2012 and 229,214 shares held by TCI (consolidated) as of 2013 and 2012 ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive loss ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $
